Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 drawn to the combination of a door and a frame assembly, classified in E05F 15/53.
II. Claims 8-16, drawn to a frame assembly, classified in E04C 1/39.
III. Claims 17-22, drawn to a tripod leg, classified in E04C 3/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires the first and second connectors to be secured to the first end of the header.  The subcombination has separate utility such as framing for a building wall.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires an upright I-bar.  The subcombination has separate utility such as framing for a building wall.
The examiner has required restriction between combination and subcombination inventions.  Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
During a telephone conversation with Richard O. Bartz on March 12, 2021, a provisional election was made without traverse to prosecute the invention of Group I, s 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because they fail to comply with 37 CFR 1.84(l).  Note that the drawings are not made by a process which will give them satisfactory reproduction characteristics since the lines, numbers, and letters are not clean, sufficiently dense and dark, and uniformly thick and well-defined.  In figure 18, the cross sectional shading of the ribs 71 and 72 is reversed.  The portions of the ribs 71 and 72 closest to the columns 49 and 51 should have cross sectional shading while the portions of the ribs 71 and 72 closest to the I-bar should have cross sectional shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The abstract of the disclosure is objected to because “[a] splice assembly” on lines 2-3 is confusing since it is unclear whether or not the applicant is referring to one of the splice assemblies set forth above.  On line 3, it is suggested the applicant change “the” to --an-- to avoid confusion.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the first end” on lines 9-10 of claim 1 render the claims indefinite because it is unclear to which one of the plurality of ends set forth above the applicant is referring.  Recitations such as “the upright first columns” on lines 13-14 of claim 1 render the claims indefinite because they lack antecedent basis.  Also see “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2011/0225895) in view of Cornell (US 523425).  Peterson discloses a combined overhead door and frame assembly comprising: 
an overhead door 12 including a door frame 30, 32, 36, 38 having a top horizontal member 30, the horizontal member having a first end 22A and a second end 22C opposite the first end, first upright member 32 secured to the first end 22A of the top horizontal member, second uprights member 32, 36 secured to the second end 22C of the horizontal member, 
a frame assembly 50, 52, 54 for supporting the overhead door 12 for pivotal movement between a generally horizontal open position and an upright closed position, 
the frame assembly comprising 

a upright first leg 52 having an upright first column 52, 
a first connector 56A (fig. 4) attaching the upright first column 52 to the first end of the header 50,
an upright second leg 54 having an upright third column 54,
a third connector 56B (fig. 1) attaching the upright third column to the second end of the header 50, 
a plurality of hinges 16 (fig. 4) supporting and pivotally connecting the overhead door frame to the header 50 for pivotal movement of the overhead door between the upright closed position and the generally horizontal open position, 
a first linear actuator (not numbered, but shown in figure 1) connected to the first leg 52 and the first upright members 32, 36 of the overhead door frame, and 
a second linear actuator (not numbered, but shown in figure 1) connected to the second leg 54 and the second upright members 32, 36 of the door frame, 
said first and second linear actuators being operable to selectively move the overhead door relative to the frame assembly between the upright closed position and the generally horizontal open position and from the generally horizontal open position to the upright closed position (claim 1);
a first support (labeled below) secured to the upright first leg 52, a first mount (labeled below) secured to the first upright members of the door frame, said first linear actuator being operatively connected to the first support and the first mount, and a second support (labeled below) secured to the upright second leg 54, a second mount 
Peterson is silent concerning tripod legs.
However, Cornell discloses a tripod leg A having an upright first column 1, an upright second column 1 laterally spaced from the upright first column 1, an upright first I-bar 1 spaced from the upright first column and spaced from the upright second column, and first members 3, B secured to the upright first columns, the upright second columns and the upright first I-bar to connect the upright first column and the upright second column to the upright first I-bar (claim 1);
wherein the first members B secured to the upright first column, the upright second column and the upright first I-bar are first horizontal plates (labeled below), and the second members secured to the upright third column, the upright fourth column and the upright second I-bar are second horizontal plates, a second fastener (c) having a threaded portion (not numbered, but shown in figure 3) located in the threaded opening of the at least one second retainer (labeled below) and an end engageable with the first end of the body (labeled below) to hold the second edge of the body (labeled below) in engagement with the second member 1 concurrently with the engagement of the rib (labeled below) with the second member (claim 3);

It should be noted that one of ordinary skill in the art would provide at least second and fourth connectors 56 and use the connectors 56 to attach the header to the upright columns.
With respect to claim 5, Peterson, as modified above, discloses that the first connector 56A comprises a first splice having a first body (labeled below) and first ribs (labeled below) secured to the first body, and first fastener (labeled below) securing the first body to the upright first column and holding the first ribs in engagement with the upright first column, the second connector 56B comprising a second splice (not shown) having a second body (not shown) and second ribs (not shown) secured to the second body, and second fastener (not shown) securing the second body to the upright second column and holding the second ribs in engagement with the upright second column.  It should be noted that each of the columns 1 would have a corresponding connector 56 which meets the claim limitations regarding the third and fourth connectors.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cornell as applied to claims 1, 3, 5 and 6 above, and further in view of Helbig et al. (US 10443381).  Helbig et al. discloses a leg 22 includes a base 30 having a top wall (not numbered, but shown in figure 5) having a front section (not numbered, but shown in figure 5) and a rear section (not numbered, but shown in figure 5).

It should be noted that the upright first column and the upright second column would be secured to the front section of the top wall of the first base, said upright first I-bar being secured to the middle of the rear section of the top wall of the first base.  The same would apply to the second column.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cornell as applied to claims 1, 3, 5 and 6 above, and further in view of Yamaguchi (US 7290310).  Peterson discloses that the plurality of hinges 16 include a first hinge 70 (fig. 5) having a first member 76 secured to the first end of the header 50, and a second hinge (not shown, but see line 2 of paragraph 27) having a second member 76 secured to the second end of the header 50, a pin 82 extended through hinge members 74, 76 to pivotally support the door frame on the first end of the header.
Peterson, as modified above, is silent concerning first supports and first arms.
However, Yamaguchi discloses a hinge comprising supports 14 secured to a first member 12, first arms 24 secured to a door frame (not shown, but see column 4, line 18), a pin 3 extended through the first supports 14 and first arms 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Peterson, as modified above, with hinges, as taught by Yamaguchi, to more securely attach the door to the header.

    PNG
    media_image1.png
    1354
    1080
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1211
    1080
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1034
    1012
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 7, as best understood by the examiner, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the first support comprising first transverse members secured to the upright first column and second transverse members secured to the upright second column, said first ribs secured to the first transverse members and secured to the upright first I-bar, first connectors attaching the first linear actuator to the first transverse members and the first mount, the second support comprising second transverse members secured to the upright third column and secured to the upright fourth column, second ribs secured to second transverse members and secured to the upright second I-bar, and second connectors attaching the second linear actuator to the second transverse members and the second mount.  See claim 7.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634